Exhibit 10.42




AGREEMENT RE DISTRIBUTIONS




THIS AGREEMENT REGARDING DISTRIBUTIONS is made and entered into this 30th day of
June, 2016, among Kaufman, Rossin & Co., a Florida professional association with
offices at 2699 South Bayshore Drive, Miami, Florida 33133, (“Accounting Firm”),
Infinite Conferencing Partners, LLC, a Florida limited liability company with
offices at  2005 Merrick Road Suite 243, Merrick, New York 11566 (the “Company”)
and Infinite Conferencing, Inc., a Florida corporation with offices at 100
Morris Avenue, Suite 302, Springfield, New Jersey 07081 (“ICI”).

RECITALS

A.   The Accounting Firm and the Company are parties to that certain Agreement
for Professional Engagement dated as of December 16, 2015 (the “Engagement
Agreement”);

B.    ICI and the Company are parties to that certain Amended and Restated
Management Services Agreement dated of even date herewith, attached hereto as
Exhibit A (the “Management Services Agreement”); and

C.    Both the Management Services Agreement and the Engagement Agreement
provide for the Accounting Firm to account for revenues with respect to the
Company’s operations in a Segregated Account, as such terms is defined in the
Management Services Agreement and pay from such revenues amounts owed to the
owners of the Company and to ICI.

NOW THEREFORE, in consideration of the mutual covenants herein contained and the
foregoing recitals, which are hereby made part of this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.   Collection of Revenues.  The parties hereto agree that all the revenues of
the Company shall be collected into the Segregated Account (as defined in the
Management Services Agreement) in accordance with the terms of the Management
Services Agreement until it terminates (and thereafter in accordance with
instructions from the Company).  Notwithstanding the foregoing, those
obligations under the Management Services Agreement which survive the
termination thereof shall remain in full force and effect.  





1


--------------------------------------------------------------------------------




2.   Distributions.  The Accounting Firm shall distribute the funds held in the
Segregated Account to ICI and the Company’s members in accordance with the terms
of the Management Services Agreement until it terminates (and thereafter in
accordance with instructions from the Company). Notwithstanding the foregoing,
those obligations under the Management Services Agreement which survive the
termination thereof shall remain in full force and effect.  Notwithstanding the
foregoing, the Accounting Firm has the right to deduct its fees, which fees may
not be changed without the consent of the parties hereto, pursuant to the
Engagement Agreement and to distribute any and all legal fees or other relevant
expenses, as agreed upon among the parties hereto.

3.   Strict Compliance with Management Services Agreement.  Except as set forth
in Section 2 hereof, the Accounting Firm shall not distribute any funds held in
the Segregated Account other than in accordance with the Management Services
Agreement, except upon joint written instructions executed by both ICI and the
Company.

4.   Amendments.  No amendment or modifications of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
all parties hereto.  


































[Signature Page to Follow]





2


--------------------------------------------------------------------------------







IN WITNESS HEREOF, the parties have executed this Agreement as of the day and
year above written.




 

 

“Accounting Firm”

 

 

 

 

 

Kaufman, Rossin & Co., a Florida professional association

 

 

 

 

 

By: /s/ Todd Kesterson

 

 

Name: Todd Kesterson

 

 

Title: Director

 

 

 

 

 

“Company”

 

 

 

 

 

Infinite Conferencing Partners, LLC, a Florida limited liability company

 

 

 

 

 

By: /s/ Jeffrey Miller

 

 

Name: Jeffrey Miller

 

 

Title: Managing Partner

 

 

 

 

 

“ICI”

 

 

 

 

 

Infinite Conferencing, Inc., a Florida corporation

 

 

 

 

 

By: /s/ Randy S. Selman

 

 

Name: Randy S. Selman

 

 

Title: Chief Executive Officer








3


--------------------------------------------------------------------------------




EXHIBIT A

MANAGEMENT SERVICES AGREEMENT







[Confidential Information Redacted]

 

 

4